  Case 18-14975       Doc 66     Filed 03/26/21 Entered 03/26/21 14:12:02           Desc Main
                                   Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       18-14975
                                             )
THERESA MANNEY,                              )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CLEARY

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail: See attached list.

   PLEASE TAKE NOTICE that on April 26, 2021, at 1:30 PM, I will appear before the
Honorable Judge CLEARY, or any judge sitting in that judge’s place, and present the Motion to
                  Modify Chapter 13 Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s
web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before March 26, 2021, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.
  Case 18-14975      Doc 66     Filed 03/26/21 Entered 03/26/21 14:12:02         Desc Main
                                  Document     Page 2 of 5




DATE OF SERVICE: March 26, 2021                    /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Theresa Manney                                     Illinois Tollway
3819 W. Lexington St.                              PO Box 5544
Chicago, IL 60624                                  Chicago, IL 60680

City of Chicago Department of Finance              U.S. Department of Education c/o Nelnet
c/o Arnold Scott Harris P.C.                       121 South 13th Street, Suite 201
111 W. Jackson Ste. 600                            Lincoln, NE 68508
Chicago, IL 60604
                                                   AmeriCash Loans, L.L.C. dba
Internal Revenue Service                           AmeriCashLoans.net
P.O. Box 7346                                      P.O. Box 184
Philadelphia, PA 19101-7346                        Des Plaines, IL 60016

T Mobile/T-Mobile USA Inc.                         Commonwealth Edison Company
by American InfoSource LP as agent                 ComEd Bankruptcy Department
4515 N Santa Fe Ave                                1919 Swift Drive
Oklahoma City, OK 73118                            Oakbrook Terrace, IL 60523

American First Finance                             Santander Consumer USA
c/o Becket and Lee LLP                             Bankruptcy Department
PO Box 3002                                        PO BOX 961245
Malvern, PA 19355-0701                             Fort Worth, TX 75161-1245

Illinois Department of Revenue Bankruptcy          Premier Bankcard, LLC
Section                                            Jefferson Capital Systems LLC Assignee
PO Box 19035                                       Po Box 7999
Springfield, IL 62794-9035                         Saint Cloud, MN 56302-9617

Sprint Corp.
Attn: Bankruptcy Dept.
PO Box 7949
Overland Park, KS 66207-0949
 Case 18-14975      Doc 66    Filed 03/26/21 Entered 03/26/21 14:12:02    Desc Main
                                Document     Page 3 of 5



LVNV Funding, LLC its successors and          Midland Credit Management, Inc. as
assigns as assignee of MHC Receivables,       agent for Midland Funding, LLC
LLC and FNBM, LLC                             PO Box 2011
Resurgent Capital Services                    Warren, MI 48090
PO Box 10587
Greenville, SC 29603-0587                     Wollemi Acquisitions, LLC
                                              c/o AIS Portfolio Service
                                              4515 N Santa Fe Ave. Dept. APS
                                              Oklahoma City, OK 73118

                                              Portfolio Recovery Associates, LLC
                                              Successor to Capital One Bank (USA),N.A.
                                              PO Box 41067
                                              Norfolk, VA 23541
     Case 18-14975        Doc 66    Filed 03/26/21 Entered 03/26/21 14:12:02            Desc Main
                                      Document     Page 4 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                            )     18-14975
                                                  )
THERESA MANNEY,                                   )     Chapter 13
                                                  )
                          Debtor.                 )     Hon. Judge: CLEARY

                           MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, Theresa Manney, by and through her attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2)       On May 23, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

under Title 11 USC, and the Chapter 13 plan was confirmed on September 10, 2018. Marilyn O.

Marshall was appointed Trustee in this case.

3)       The Debtor’s Chapter 13 plan provides for payments of $825.00 per month for 16 months

and then $880.00 per month for 44 months, with payments to the General Unsecured Creditors of

at least 10% of their allowed claims.

4)       Due to the ongoing pandemic, Debtor was temporarily furloughed from her job multiple

times in the past year.

5)       This has caused the Debtor to default in her plan payments.

6)       Debtor cannot cure the current plan payment default but she has resumed making her

monthly plan payments.

7)       The Debtor proposes to modify her Chapter 13 plan pursuant to 11 USC §1329 to defer

her existing default until the end of her plan.
     Case 18-14975      Doc 66     Filed 03/26/21 Entered 03/26/21 14:12:02               Desc Main
                                     Document     Page 5 of 5



8)        The Debtor further proposes to modify her Chapter 13 plan pursuant to the recently

amended 11 USC §1329 on March 27, 2020, under the Coronavirus Air, Relief and Economic

Security Act (CARES Act), to allow her bankruptcy plan term to run 68 months.

9)        Deferring the default will not cause the confirmed Chapter 13 plan to run longer than 68

months and will continue to pay General, Unsecured Creditors at least 10% of their allowed

claims.

10)       Debtor makes this proposal in good faith and with the intention of completing her

Chapter 13 plan.

11)       Debtor requests the above relief without any intent to defraud her creditors.



      WHEREFORE, the Debtor, Theresa Manney, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                       Respectfully Submitted,

                                                       /s/ Robert C. Bansfield Jr.
                                                       Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                       Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com
